Hire, C. J. (dissenting). The burden rested upon the plaintiff to prove every material fact constituting his cause of action. A necessary element to bind the company for the act of the brakeman is evidence that the brakeman was discharging a duty to the company in ejecting the trespasser. If in the line of his duty he injured 'him by performing his duty in an improper manner, then the company would be liable. If he was not acting in the line of his duty, the company would not be liable. There is evidence that it was against the rules of the company.for any one except trainmen to ride upon freight trains, but no evidence that the company had devolved upon brakemen the duty of enforcing that rule. Without such evidence, the plaintiff has failed, and we cannot find in this record any evidence sustaining that necessary link in the chain necessary to hold the company liable for the disgraceful conduct of the brakeman.